442 N.W.2d 386 (1989)
232 Neb. 805
Ardis M. SHADA, Appellant,
v.
Charles G. SHADA, Jr., Appellee.
No. 88-678.
Supreme Court of Nebraska.
July 14, 1989.
Jeff C. Miller and Charles M. Bressman, Jr. of Young & White, Omaha, for appellant.
Jerome J. Ortman, Omaha, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT and FAHRNBRUCH, JJ.
PER CURIAM.
In this marriage dissolution action, Ardis M. Shada primarily appeals the division of property and the amount of alimony awarded her after 35 years of marriage. Appellant also complains that the trial court abused its discretion in not awarding her $30,000 for attorney fees, expert fees, and costs incurred in this and the trial court. We affirm the trial court.
As required in cases of this nature, we have reviewed the record de novo to determine whether the trial court abused its discretion in dividing the property of the parties and in awarding alimony. Strong v. Strong, 232 Neb. 25, 439 N.W.2d 90 (1989); Decker v. Decker, 229 Neb. 347, 426 N.W.2d 533 (1988). The awarding of attorney fees and costs are matters within the trial court's discretion. Ritchie v. Ritchie, 226 Neb. 623, 413 N.W.2d 635 (1987). See, also, Neb.Rev.Stat. § 42-367 (Reissue 1988).
We determine that there was no abuse of discretion by the trial court with respect to the issues raised. Accordingly, the decree of the trial court is affirmed. Appellant's request for attorney fees in this court is denied.
AFFIRMED.